Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 21-40
Claims amended: 21
Claims cancelled: 1-20
New claims: 39-40
Allowable Subject Matter
Claim(s) 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: Claim(s) 21, 39-40 (and its respective dependent claims) is/are allowable. Claim(s) 21-40 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole, specifically with regard to a method of analysis of an impression of media playback on a computer user at a client computer, the client computer being in networked communication with a remote ad wherein the remote ad server receives from a video player running on the client computer, a call for a video ad response, and the remote ad server provides the video ad response, consisting of information for displaying content on the video player. The client computer then executes the video ad response in the runtime environment of the video player. The video ad response includes code for triggering an executable data collection and processing module upon execution of the video ad response in the video player. The method further includes upon execution of the data collection and 
Executing the data collection and processing module consists of constructing data packets which include information from the processed behavioral data and wherein the data packets correspond to a communication protocol. Transmitting the data packets to a remote server for analysis of the impression on the computer user as a result of the media playback. Monitoring connectivity to the remote server and performance capabilities of the client computer(s), and adjusting the processing of the collected behavioral data in accordance with results of the monitoring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421